DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 26 March 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Ballarini on 29 April 2022.

The application has been amended as follows: 

12. (Currently Amended) A method for making a three-dimensional object through a stereolithography process using a stereolithography machine[
a container for a fluid substance adapted to be solidified in layers through exposure to[
a[
an optical group configured to direct said[ and said optical group comprising: 
	a first optical sub-group configured to be exposed to said[
	a second optical sub-group configured to selectively convey said[ and 
a control logic unit configured to control said optical group and[
said three-dimensional object comprising a main body, a support base, and support elements defined between said support base and said main body, said method comprising the following steps of: 
laying a layer of said fluid substance in said container so as to define the reference surface; 
exposing said[ and 
repeating said laying and said exposure for subsequent layers of said three-dimensional object; 
wherein based on the dimensions and definition required for each of the layers of said fluid substance[ according to respective portions of the three-dimensional object being formed, the control logic is configured to select from exclusively[, exclusively said second optical sub-group, and a combination of said first and second optical sub-groups through which to direct said predetermined radiation.
13. (Currently Amended) The method according to claim 12, wherein[ and said support base of said three-dimensional object[ are formed by performing said exposure through said first optical sub-group.

14. (Currently Amended) The method according to claim 12, wherein for[ one or more of the[ layers of said fluid substance for forming said main body of said three-dimensional object, the method comprises: 
distinguishing[ layer surface areas from[ layer inner areas[
exposing[ to said predetermined radiation through[
exposing[ to said predetermined radiation through[

16. (Rejoined - Currently Amended) A [stereolithography machine[
a container for a fluid substance adapted[ to be solidified in layers through exposure to[
a[
an optical group configured to direct said[
a first optical sub-group configured to be exposed to said[ of said fluid to be solidified corresponding to a portion of[ a three-dimensional object being formed onto said reference surface; and 
a second optical sub-group configured to selectively convey said[ and 
a control logic unit configured to control said optical group and[
said three-dimensional object comprising a main body[, and support elements defined between said support base and said main body,[ the support base and support elements configured to be separated from said main body[, 
wherein said[ control logic is configured to carry out the following method[: 
laying a layer of said fluid substance in said container so as to define[ the reference surface; 
exposing[ and 
repeating said laying and said exposure for[s of said three-dimensional object; 
wherein based on the dimensions and definition required for each of the layers of said fluid substance according to respective portions of the three-dimensional object being formed, the[ control logic is configured to select from exclusively[, exclusively said second optical sub-group, and a combination of said first and second optical sub-groups through which to direct said radiation.

17. (Rejoined - Currently Amended) The [stereolithography machine according to claim 16, wherein said second optical sub-group comprises a pair of mirrors arranged in series one after the other so as to convey said[

18. (Rejoined - Currently Amended) The [stereolithography machine according to claim 17, wherein said pair of mirrors belongs to a galvo head.

19. (Rejoined - Currently Amended) The [stereolithography machine according to claim 17, wherein each mirror of said pair of mirrors is a micro-mirror associated with a support structure through articulation means configured to define a rotation axis therefor[ and each of said[ its micro-mirror around said axis.
20. (Rejoined - Currently Amended) The [stereolithography machine according to claim 16, wherein said first optical sub-group[ comprises a matrix of mirrors configured to be controlled individually so as to instantaneously project said image[

21. (Rejoined - Currently Amended) The [stereolithography machine according to claim 16, wherein[

22-23. (Canceled) 

24. (New) The method according to claim 12, wherein the source of said predetermined radiation is a laser source, the control logic further configured to vary the size of the predetermined radiation emitted by the laser source based on whether the source is being directed through the first or the second optical sub-group.

25. (New) The stereolithography machine according to claim 16, wherein the source of said radiation is a laser source, the control logic further configured to vary the size of the radiation emitted by the laser source based on whether the source is being directed through the first or the second optical sub-group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform stereolithography by irradiating a fluid substance with either a laser or global radiation source, and while it is known also to provide both of a laser and global energy source in a single stereolithography apparatus for a controller thereof to select from for irradiating a fluid substance to form one or more layers or layer portions of a three-dimensional object being manufactured, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, and/or the claimed combination of components with their claimed configuration, in particular whereby the claim 12 method is performed using a machine comprising each of the claim 12 container, radiation source, optical group, first and second optical sub-groups configured to be exposed to the same radiation source as claimed, and control logic configured as claimed, with the three-dimensional object comprising each of the claimed components, and with the claimed laying, exposing, and repeating being performed as claimed, in particular wherein based on dimensions and the definition required for each of the claimed layers according to respective portions of the three-dimensional object being formed, the control logic is configured to select from exclusively the first optical sub-group, exclusively the second optical sub-group, and a combination of the first and second optical sub-groups through which to direct the radiation originating from a common radiation source, nor does the prior art of record teach or fairly suggest the corresponding claim 16 combination of components with their claimed configuration as well.
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742